EXHIBIT 10.40
CONSULTING AGREEMENT
          THIS CONSULTING AGREEMENT (the “Agreement”) is made as of this 15th
day of April, 2010 between CSS INDUSTRIES, INC. (“CSS”) and CLIFFORD E.
PIETRAFITTA (“Consultant”).
          WHEREAS, CSS desires to have professional services performed by
Consultant on the terms and conditions hereinafter set forth; and
          WHEREAS, Consultant desires to perform professional services for CSS
upon the terms and conditions hereinafter set forth;
          NOW, THEREFORE, the parties hereto, intending to be legally bound,
agree as follows:
     1. Engagement as Consultant; Independent Contractor.
          (a) CSS hereby retains Consultant to provide assistance to CSS as
specifically provided in this Agreement. Consultant shall at all times act
hereunder as an independent contractor and nothing herein shall be deemed to
create or imply, nor shall Consultant represent himself to be, an employee or
agent of CSS or any of its affiliated entities.
          (b) Consultant represents and covenants to CSS that he is not subject
or a party to any employment agreement, non-competition covenant, understanding
or restriction which would prohibit Consultant from executing this Agreement and
performing his duties and responsibilities hereunder.
     2. Consultant Term. The term of this Agreement (the “Term”) shall commence
on April 1, 2010 and shall continue until June 30, 2011. In addition, this
Agreement shall terminate in accordance with Section 9 hereof.
     3. Duties and Responsibilities. During the Term, Consultant may provide
assistance on certain projects relating to CSS matters that may be specifically
assigned to Consultant from time to time in writing by CSS’ President, or such
individual’s designees or successors (the “CSS Representative”). The parties
acknowledge and agree that Consultant shall provide only the services
specifically requested by the CSS Representative in writing, and that nothing
herein shall constitute a commitment that CSS shall request Consultant to
provide any consulting services, or any minimum quantity of consulting services,
from Consultant during the Term.
     4. Extent of Service. During the Term, Consultant agrees to use his best
efforts to carry out his duties and responsibilities under Section 3 hereof.
     5. Compensation. For all the services rendered by Consultant hereunder,
Consultant shall be entitled to compensation at a rate of One Thousand Six
Hundred Dollars ($1,600.00) per day for each day that Consultant works at least
eight (8) hours performing his duties and responsibilities under Section 3
hereof. For each day in which Consultant works less than eight (8) hours
performing his duties and responsibilities under Section 3 hereof, Consultant
shall be entitled to compensation at a rate

 



--------------------------------------------------------------------------------



 



of Fifty Dollars ($50.00) for each fifteen (15) minutes worked by Consultant
hereunder. Notwithstanding any provision in this Agreement to the contrary,
Consultant shall not be entitled to any compensation for his time spent
traveling to or from his primary or secondary residence, except for any specific
time during the course of such travel that Consultant performs substantive work
hereunder, and then only in accordance with the terms set forth in the first two
sentences of this Section 5. In addition, Consultant will be compensated for all
reasonable expenses incurred by him with the prior written approval of the CSS
Representative, which compensation shall be paid to Consultant upon receipt of a
statement of services submitted by Consultant. CSS shall pay Consultant upon
receipt of a statement of services submitted by Consultant on a monthly basis.
Notwithstanding any provision in this Agreement to the contrary, CSS and
Consultant agree that so long as this Agreement is not terminated by CSS for
“cause” pursuant to Section 9(c) hereof, Consultant shall be eligible to receive
a minimum payment hereunder in an amount equivalent to Seventy-Five Thousand
Dollars ($75,000.00) (the “Minimum Payment Commitment”), which shall be
calculated and paid as set forth in the last sentence of this paragraph. For
purposes of clarifying the immediately preceding sentence, CSS and Consultant
agree that if this Agreement is terminated by CSS pursuant to Section 9(a), 9(b)
or 9(d) hereof, Consultant still shall be eligible to receive the Minimum
Payment Commitment. If on each of April 30, 2011, May 30, 2011 and June 30, 2011
the aggregate amount owed and/or paid to Consultant hereunder for actual
services provided by Consultant hereunder during such applicable month does not
equal or exceed one-third of the Minimum Payment Commitment, then Consultant
shall invoice CSS, and CSS shall pay Consultant, for such difference; provided,
however, that such amount shall be reduced by and to the extent of any earnings
and other compensation received by Consultant or accrued for Consultant’s
benefit (whether as an employee or as an independent contractor) during such
period.
     6. Assignment of Intellectual Property.
In this Agreement, “Intellectual Property” means all works, including literary,
pictorial, graphic, sculptural, and architectural work, works of visual art, and
other work that may be the subject of copyright protection; advertising and
marketing ideas and concepts; information; data; formulae; designs; models;
drawings and sketches; computer programs, including all written instructions
therefor and documentation thereof; design specifications; flowcharts; trade
secrets; and any inventions, including all processes, machines, manufactures and
compositions of matter and any other invention that may be the subject of patent
protection, and all statutory protection obtained or obtainable thereon.
Consultant hereby assigns to CSS all right, title and interest in and to all
Intellectual Property created by Consultant in connection with his services to
CSS, including all copyrights, and Consultant agrees that the ownership of same
will vest solely in CSS. All Intellectual Property so created by Consultant
which is copyrightable, whether or not “work made for hire” under the U.S.
Copyright Act of 1976, as amended, will vest solely in CSS. As to copyrights,
this assignment will be effective for the entire scope and duration of the
copyrights and will specifically include all rights to derivative works.
Consultant waives all rights of attribution and integrity for specific works
created by Consultant as to all marketing, advertising, and commercial uses
thereof. Consultant agrees promptly to execute, without charge, all
declarations, assignments and other documents reasonably required by CSS to
perfect CSS’ right, title and interest in and to all Intellectual Property.

2



--------------------------------------------------------------------------------



 



     7. Confidential Information. Consultant recognizes and acknowledges that by
reason of his rendering services to CSS, he has had and will continue to have
access to confidential information of CSS and its affiliates, including, without
limitation, information and knowledge pertaining to products and services
offered, inventions, innovations, designs, ideas, plans, trade secrets,
proprietary information, advertising, distribution and sales methods and
systems, sales and profit figures, customer and client lists, and relationships
between CSS and its affiliates and dealers, distributors, wholesalers,
customers, clients, suppliers and others who have business dealings with CSS and
its affiliates (“Confidential Information”). Consultant acknowledges that such
Confidential Information is a valuable and unique asset and covenants that he
will not, either during or after the term of this Agreement, disclose any such
Confidential Information to any person for any reason whatsoever without the
prior written authorization of the CSS Representative, unless such information
is in the public domain through no fault of Consultant or except as may be
required by law.
     8. Equitable Relief.
     (a) Consultant acknowledges that the restrictions contained in Sections 6
and 7 hereof are reasonable and necessary to protect the legitimate interests of
CSS and its affiliates, that CSS would not have entered into this Agreement in
the absence of such restrictions, and that any violation of any provision of
those Sections will result in irreparable injury to CSS. Consultant represents
and acknowledges that (i) he has been advised by CSS to consult his own legal
counsel in respect of this Agreement, and (ii) that he has had full opportunity,
prior to execution of this Agreement, to review, prior to execution of this
Agreement, thoroughly this Agreement with his counsel.
     (b) Consultant agrees that CSS shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 6 or 7 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which CSS may be
entitled. In the event that any of the provisions of Sections 6 or 7 hereof
should ever be adjudicated to exceed the time, geographic, product or service,
or other limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, product or service, or other limitations permitted by applicable
law.
     (c) Consultant irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of this Agreement, including
without limitation, any action commenced by CSS for preliminary and permanent
injunctive relief and other equitable relief, may be brought in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia County, Pennsylvania, (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Consultant may have to the
laying of venue of any such suit, action or proceeding in any such court.
Consultant also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 12 hereof.
     (d) Consultant agrees that he will provide, and that CSS may similarly
provide, a copy of Sections 6 and 7 of this Agreement to any business or
enterprise (i) which he may directly or indirectly own, manage, operate,
finance, join, control or participate in the ownership, management, operation,

3



--------------------------------------------------------------------------------



 



financing, control or control of, or (ii) with which he may be connected with as
an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which he may use or permit his
name to be used.
     9. Termination. This Agreement shall terminate prior to the expiration of
its Term set forth in Section 2 above upon the occurrence of any one of the
following events:
          (a) Disability. In the event that Consultant is unable fully to
perform his duties and responsibilities hereunder to the full extent required by
the CSS Representative by reason of illness, injury or incapacity for one
(1) week, this Agreement may be immediately terminated by CSS, and CSS shall
have no further liability or obligation to Consultant for compensation
hereunder.
          (b) Death. In the event that Consultant dies during the Term, CSS
shall pay to his executors, legal representatives or administrators an amount
equal to the compensation earned by Consultant at the date of death, and
thereafter CSS shall have no further liability or obligation hereunder to his
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through him.
          (c) Cause. Nothing in this Agreement shall be construed to prevent its
termination immediately by CSS at any time for “cause”. For purposes of this
Agreement, “cause” shall mean failure of Consultant to perform or observe any of
the material terms or provisions of this Agreement or to comply fully with the
lawful directives of the CSS Representative, dishonesty, misconduct, conviction
of a crime involving moral turpitude, substance abuse, misappropriation of
funds, disparagement of CSS (or its management or employees), or other proper
cause. CSS’ liability, if any, for payments to Consultant by virtue of any
wrongful termination of Consultant’s consulting relationship pursuant to this
Agreement shall be reduced by and to the extent of any earnings received by or
accrued for the benefit of Consultant during any unexpired part of the Term.
          (d) Without Cause. Notwithstanding any provision in this Agreement to
the contrary, CSS may terminate this Agreement at any time for any reason by
providing the Consultant with thirty (30) days prior written notice of CSS’
intent to terminate this Agreement.
     10. Survival. Notwithstanding the termination of this Agreement by reason
of either Consultant’s disability under Section 9(a), for cause under Section
9(c) or without cause under Section 9(d), his obligations under Sections 6 and 7
hereof shall survive and remain in full force and effect for the periods therein
provided, and the provisions for equitable relief against Consultant in
Section 8 hereof shall continue in force.
     11. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.
     12. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

4



--------------------------------------------------------------------------------



 



If to CSS, to:
CSS Industries, Inc.
1845 Walnut Street, Suite 800
Philadelphia, PA 19107
Attention: President
with a copy to:
CSS Industries, Inc.
1845 Walnut Street, Suite 800
Philadelphia, PA 19107
Attention: Vice President – Legal and Human Resources
If to Consultant, to:
Clifford E. Pietrafitta
8 Brooks Road
Moorestown, NJ 08057
or to such other names or addresses as CSS or either Consultant, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
     13. Contents of Agreement; Amendment and Assignment.
          (a) This Agreement supersedes all prior agreements and sets forth the
entire understanding among the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment approved by CSS and executed on its behalf by a duly
authorized officer. Without limitation, nothing in this Agreement shall be
construed as giving Consultant any right to render services to CSS beyond the
expiration of the Term.
          (b) All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Consultant
hereunder are of a personal nature and shall not be assignable or delegatable in
whole or in part by Consultant.
     14. Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is held invalid, the remainder of this
Agreement, and the application of such provision to other persons or
circumstances, shall not be affected thereby, and to this end the provisions of
this Agreement are declared to be severable.
     15. Remedies Cumulative; No Waiver. No remedy conferred upon CSS by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in

5



--------------------------------------------------------------------------------



 



equity. No delay or omission by CSS in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by CSS from time
to time and as often as may be deemed expedient or necessary by CSS in its sole
discretion.
     16. Compliance with Business Conduct Guidelines. Consultant shall comply in
good faith with the CSS “Business Conduct Guidelines”, a copy of which is
attached to this Agreement as Exhibit “A” and incorporated herein by reference.
     17. Miscellaneous. All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original.
     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement, or causes this Agreement to be executed, as of the date
first above written.

                  CSS INDUSTRIES, INC. (“CSS”)    
 
           
 
  By:
Name:   /s/ Christopher Munyan
 
Christopher Munyan    
 
  Title:   President and Chief Executive Officer    
 
           
 
  By:
Name:   /s/ Clifford E. Pietrafitta
 
Clifford E. Pietrafitta (“Consultant”)    

6



--------------------------------------------------------------------------------



 



EXHIBIT “A”
BUSINESS CONDUCT GUIDELINES
I. Background
The reputation and integrity of CSS Industries, Inc., its subsidiaries and its
affiliates (“CSS”), are valuable assets of CSS. CSS expects that each CSS
business partner will be responsible for conducting its business in a manner
that demonstrates a commitment to the highest standards of integrity. These
Guidelines have been developed to assist CSS business partners meet these
standards. While these Guidelines are designed to provide helpful guidelines, it
is not intended to address every specific situation. Therefore, dishonest
conduct, conduct constituting moral turpitude or conduct that is illegal will
constitute a violation of these Guidelines, regardless of whether such conduct
is specifically referenced in these Guidelines.
II. Overview
CSS expects each of its business partners to comply with all applicable
governmental laws, rules and regulations and at all times to observe honest and
ethical conduct in the course of its business activities and in the performance
of its duties and obligations to CSS.
III. Compliance With Law
All CSS business partners are expected to comply with all applicable laws, rules
and regulations, including securities, banking and antitrust laws, as well as
rules and regulations adopted under such laws. Examples of criminal violations
under these laws include:

•   stealing, embezzling or misapplying corporate or bank funds;

•   using threats, physical force or other unauthorized means to collect money;

•   making false entries in its books and records, or engaging in any conduct
that results in the making of such false entries;

•   making a payment for an expressed purpose to an individual who intends to
use it for a different purpose;

•   utilizing CSS funds or other assets or services to make a political
contribution or expenditure;

•   failing to comply with the letter and spirit of all antitrust laws relating
to CSS; and

•   making payments, whether corporate or personal, of cash or other items of
value that are intended to influence the judgment or actions of political
candidates, government officials, union employees or businesses in connection
with any of CSS’ activities.

CSS must and will report all suspected criminal violations to the appropriate
authorities for possible prosecution, and will investigate, address and report,
as appropriate, non-criminal violations.
Compliance with Foreign Corrupt Practices Act (FCPA)
The Foreign Corrupt Practices Act of 1977, as amended (FCPA), makes it a
criminal offense to pay, offer, or give anything of value to a foreign official
or employees of a foreign government who have discretionary authority with the
intent to improperly influence the business decisions of those officials.
Foreign persons are covered if they commit an act in furtherance of a bribe
while in the United States, as are U.S. businesses and U.S. nationals making
payments wholly outside the United States. The FCPA is a criminal statute, and
provides potentially severe criminal sanctions for those who fail to comply.

7



--------------------------------------------------------------------------------



 



Neither the CSS business partner, nor any of its employees, representatives or
agents, may give, or promise to give, money or anything of value to an
executive, official, or employee of any customer, government, or its agency,
political party (including candidates for political office), or other
organization if it could reasonably be construed as being intended to influence
CSS’ or the CSS business partner’s business relationship with them.
Specifically, such payments must not be made to obtain or retain business or
secure any improper advantage. All CSS business partners will exercise due
diligence in selecting its employees and agents, will provide appropriate
training for them, and will monitor their activities to ensure compliance.
Further, all CSS business partners will immediately inform CSS of any alleged or
actual violations of the FCPA, and will fully assist CSS in investigating such
allegations and remedying any violations.
IV. Fair Dealing
Each CSS business partner should deal fairly and in good faith with CSS and its
employees, representatives, agents, customers, suppliers, regulators, and other
business partners. Neither the CSS business partner, nor its employees,
representatives or agents, may take unfair advantage of anyone through
misrepresentation, inappropriate threats, fraud, abuse of confidential
information or other related conduct.
V. Proper Use of CSS Assets
CSS assets, including information, materials, supplies, time, intellectual
property, facilities, software, and other assets owned or leased by CSS, or that
are otherwise in CSS’ possession, may be used by a CSS business partner, or its
employees, representatives or agents, only if specifically authorized in writing
and only for legitimate business purposes. The use of CSS assets without CSS
authorization is prohibited.
VI. Employment/Equal Opportunity
Each CSS business partner will hire, promote, discipline and make all other
personnel decisions without regard to race, color, religion, national origin,
age, sex, sexual orientation, disability, disabled veteran or Vietnam-era
veteran status.
VII. Responsibility
Each CSS business partner shall be responsible for the enforcement of, and
compliance with, these Guidelines, including necessary distribution to assure
employee knowledge and compliance.

8